Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2017.04.25
                                                                        14:52:01 -05'00'




                  People v. Bingham, 2017 IL App (1st) 143150



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JEROME BINGHAM, Defendant-Appellant.



District & No.    First District, Sixth Division
                  Docket No. 1-14-3150



Filed             February 10, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 14-CR-11336; the
Review            Hon. Bridget Jane Hughes, Judge, presiding.



Judgment          Affirmed as modified.


Counsel on        Michael J. Pelletier and Deborah Nall, of State Appellate Defender’s
Appeal            Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary L. Boland, and Haley Peck, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE ROCHFORD delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Hoffman and Justice Cunningham concurred in the
                  judgment and opinion.
                                               OPINION

¶1       Following a bench trial in September 2014, the trial court convicted defendant, Jerome
     Bingham, of theft, which was elevated to a Class 4 felony due to a previous retail theft
     conviction, and sentenced him to three years’ imprisonment. Defendant had a prior conviction
     in 1983 for attempted criminal sexual assault for which he had not been required to register as
     a sex offender because the conviction occurred prior to enactment of the Sex Offender
     Registration Act (Act) (730 ILCS 150/1 et seq. (West 2012)) in 1986. Under section 3(c)(2.1)
     of the Act (730 ILCS 150/3(c)(2.1) (West 2012)), as amended in 2011, defendant’s 2014
     felony theft conviction in this case required him to register as a sex offender for the 1983
     attempted criminal sexual assault. On appeal, defendant contends (1) the Act is
     unconstitutional as applied to him; (2) the Act violates the ex post facto clauses of the United
     States and Illinois Constitutions; (3) his theft conviction was improperly elevated from a Class
     A misdemeanor to a Class 4 felony, and the trial court improperly imposed an enhanced
     three-year sentence for the Class 4 felony conviction; and (4) the trial court erroneously
     imposed a DNA analysis fee and failed to apply the $5 per day credit for presentence
     incarceration to several charges that qualify as fines. We affirm defendant’s conviction,
     three-year sentence, and the requirement that he register as a sex offender. We vacate his DNA
     analysis fee, credit him with $65 as against his fines, and direct the clerk of the circuit court to
     modify the fines and fees order accordingly.

¶2                                 I. Defendant’s Theft Conviction
         Defendant was charged with theft after a surveillance camera recorded him taking several
     pallets from the unfenced yard of a Kmart in Norridge, Illinois, at approximately 6:30 p.m. on
     May 3, 2014. The indictment alleged that defendant committed theft “in that he, knowingly
     obtained or exerted unauthorized control over property, to wit: pallets, of a value less than five
     hundred dollars, the property of Kmart, intending to deprive Kmart, permanently of the use or
     benefit of said property, and the defendant has been previously convicted of the offense [of]
     retail theft under case number 00125524901, in violation of Chapter 720 Act 5 section
     16-1(a)(1) of the Illinois Compiled Statutes 1992 as amended.”
¶3       The cause proceeded to a one-day trial on September 11, 2014. At trial, Ali Sahtout
     testified he works as a security guard at the Kmart at 4201 North Harlem Avenue in Norridge.
     At approximately 6:30 p.m. on May 3, 2014, Mr. Sahtout was in the Kmart security office
     monitoring the video cameras when he saw defendant drive his truck to the receiving area in
     the back of the store where storage units and pallets belonging to Kmart are located. Defendant
     exited his truck, grabbed a total of six pallets (two pallets at a time), and put them on the back
     of his truck. Then he drove away. The pallets were valued at $12 each. Defendant was never
     given permission to take the pallets.
¶4       Mr. Sahtout contacted the Norridge police department. About five minutes later, the police
     called him back and asked him to come to a location a half block from the receiving area of the
     store. Mr. Sahtout went there and saw that the officers had pulled defendant over and placed
     him in a squad car.
¶5       Mr. Sahtout identified People’s exhibit No. 1 as the video depicting defendant taking the
     pallets and putting them in the back of his truck. Mr. Sahtout identified People’s exhibits Nos.
     2 through 5 as photographs truly depicting how defendant’s truck appeared on May 3, 2014.

                                                  -2-
¶6         Officer Peter Giannakopoulos of the Norridge police department testified that at
       approximately 6:30 p.m. on May 3, 2014, he was patrolling the 4200 block of Harlem Avenue.
       He was dispatched to the Kmart store a half block away because there was a report that an
       African-American man in a black pickup truck with registration plate 1129940 B had taken
       some pallets from the rear of the property.
¶7         Officer Giannakopoulos arrived at the Kmart receiving area about two minutes later, and
       he saw a black pickup truck with registration plate 1129940 B leaving the area. Defendant was
       the driver. The officer curbed the truck and saw several pallets on the truck’s open bed.
¶8         Officer Giannakopoulos asked Mr. Sahtout to come to his location to make an
       identification. Mr. Sahtout came and identified defendant as the person who had taken the
       pallets from the rear of the Kmart. Defendant was placed under arrest.
¶9         Following the testimony of Officer Giannakopoulos, the parties stipulated that defendant
       had a previous conviction for retail theft in case No. 00125524901. The State entered its
       exhibits into evidence, and the trial court viewed the video depicting defendant taking the
       pallets from the Kmart receiving area. The State then rested.
¶ 10       Defendant testified he was a retired truck driver, who now works as a metal scrapper, and
       that, about six months before the incident at issue, he had a conversation with a person who
       was driving a forklift in the back of the Kmart at 4201 North Harlem Avenue. The forklift
       driver told defendant that it would be okay for him to take broken pallets from behind the
       Kmart for scrapping purposes. Pursuant to this conversation with the forklift driver, defendant
       took several broken pallets from the Kmart receiving area on May 3 and was subsequently
       pulled over by the police. Defendant testified he believed he had permission from the forklift
       driver to take the broken pallets, and therefore, he did not believe he was guilty of theft.
¶ 11       On September 11, 2014, following defendant’s testimony, the trial court convicted
       defendant of theft. The cause proceeded to sentencing. The presentence investigation report
       (PSI) detailed defendant’s prior criminal history, including attempted criminal sexual assault
       in 1983, possession of a controlled substance in 1993 and 1996, violation of an order of
       protection in 1999, retail theft of less than $150 in 1999, possession of a stolen vehicle in 2000,
       two retail thefts in 2000, theft in 2004, and possession of a controlled substance in 2005 and
       2007. At sentencing, the State presented evidence that on May 2, 2014 (the day before the theft
       of which he was convicted here), defendant had stolen additional pallets from the Kmart
       located at 4201 North Harlem Avenue.
¶ 12       The trial court sentenced defendant to three years’ imprisonment on his theft conviction,
       which was elevated to a Class 4 felony due to his previous conviction for retail theft, plus $699
       in various fines, fees, and costs.

¶ 13                             II. Defendant’s Sex Offender Registration
¶ 14       The PSI indicated that defendant was convicted of attempted criminal sexual assault in
       1983 and sentenced to four years’ imprisonment. At the time of defendant’s offense in 1983, he
       was not required to register as a sex offender because the Act had not yet been enacted. The
       Act was subsequently enacted in 1986 and amended in 2011 to provide that “[a] sex offender
       or sexual predator, who has never previously been required to register under this Act, has a
       duty to register if the person has been convicted of any felony offense after July 1, 2011.” 730
       ILCS 150/3(c)(2.1) (West 2012). Defendant’s 2014 felony conviction for theft now requires


                                                    -3-
       him to register as a sex offender for his commission of attempted criminal sexual assault in
       1983.

¶ 15                                       III. Defendant’s Appeal
¶ 16       First, defendant contends the Act is unconstitutional as applied to him. Specifically,
       defendant contends his history of nonviolent and nonsexual offenses (since his 1983
       conviction for attempted criminal sexual assault) and the circumstances of the 2014 felony
       theft of six pallets from the Kmart do not indicate he is at risk of committing another sex
       offense. Therefore, defendant argues the Act violates his substantive due process rights by
       requiring him to register as a sex offender because on these facts there is no reasonable
       relationship between the registration requirement and the Act’s purpose of protecting the
       public from sex offenders.
¶ 17       A statute is presumed constitutional, and defendant, as the party challenging the statute,
       bears the burden of demonstrating its invalidity. People v. Malchow, 193 Ill. 2d 413, 418
       (2000). Courts have the duty to uphold the constitutionality of a statute whenever reasonably
       possible, resolving any doubts in favor of its validity. People v. Patterson, 2014 IL 115102,
       ¶ 90. We review de novo the constitutionality of a statute. Id.
¶ 18       “When confronted with a claim that a statute violates the due process guarantees of the
       United States and Illinois Constitutions, courts first must determine the nature of the right
       purportedly infringed upon by the statute. [Citation.] Where the statute does not affect a
       fundamental constitutional right, the test for determining whether the statute complies with
       substantive due process is the rational basis test. [Citation.] To satisfy this test, a statute need
       only bear a rational relationship to the purpose the legislature sought to accomplish in enacting
       the statute. [Citation.] Pursuant to this test, a statute will be upheld if it bears a reasonable
       relationship to a public interest to be served, and the means adopted are a reasonable method of
       accomplishing the desired objective.” (Internal quotation marks omitted.) In re J.W., 204 Ill.
       2d 50, 66-67 (2003). The rational basis test is highly deferential; if there is any conceivable set
       of facts showing a rational basis for the statute, it will be upheld. People v. Johnson, 225 Ill. 2d
       573, 585 (2007).
¶ 19       The parties make no argument that the Act affects a fundamental right; accordingly, we
       analyze the statute using the rational basis test. See In re J.W., 204 Ill. 2d at 67 (analyzing the
       constitutionality of the Act using the rational basis test).
¶ 20       Initially, the State argues we lack a sufficient evidentiary record to review defendant’s
       “as-applied” constitutional challenge, in the absence of an evidentiary hearing and findings of
       fact. In support, the State cites People v. Mosley, 2015 IL 115872, which held that a court is not
       capable of making an “as-applied” determination of constitutionality where there has been no
       evidentiary hearing and no findings of fact and that, in the absence of such an evidentiary
       hearing and findings of fact, the constitutional challenge must be facial. Id. ¶¶ 47, 49. The
       requirement of an evidentiary hearing and findings of fact for an “as-applied” challenge exists
       because, unlike a facial challenge that “requires demonstrating that a statute is unconstitutional
       under any set of facts, an as-applied challenge requires demonstrating that the statute is
       unconstitutional under the particular circumstances of the challenging party.” People v. Gray,
       2016 IL App (1st) 134012, ¶ 33. “Because as-applied challenges are dependent on the
       particular facts, it is paramount that the record be sufficiently developed in terms of those facts
       and circumstances for purposes of appellate review.” (Internal quotation marks omitted.) Id.

                                                    -4-
¶ 21       In the present case, the particular circumstances of defendant’s as-applied due process
       challenge centers around whether the Act’s requirement that he register as a sex offender for
       committing a 2014 felony theft more than 30 years after his 1983 conviction for attempted
       criminal sexual assault is rationally related to the Act’s purpose of protecting the public from
       sex offenders, where his criminal background (other than the 1983 conviction) shows no other
       violent or sexual offenses. The record on appeal is sufficient for us to review defendant’s
       as-applied challenge to the constitutionality of the Act, as the record contains the transcript of
       the bench trial at which the parties thoroughly explored the circumstances of the 2014 felony
       theft offense of which he ultimately was convicted, as well as the transcript of the sentencing
       hearing that explored his criminal history, including his 1983 attempted criminal sexual
       assault. The appellate record also contains the PSI, which further discussed defendant’s
       criminal history, including his 1983 conviction for attempted criminal sexual assault. The
       record on appeal is sufficient to enable us to consider whether the Act, as applied to the
       particular facts of defendant’s case, is unconstitutional. See, e.g., Gray, 2016 IL App (1st)
       134012, ¶ 36 (holding that the evidentiary record established at trial was sufficient for
       appellate review of defendant’s as-applied challenge). We proceed to address defendant’s
       as-applied due process argument which, as discussed, is reviewed here under the rational basis
       test.
¶ 22       Under the rational basis test, “our inquiry is twofold: we must determine whether there is a
       legitimate state interest behind the legislation, and if so, whether there is a reasonable
       relationship between that interest and the means the legislature has chosen to pursue it.”
       Johnson, 225 Ill. 2d at 584.
¶ 23       Our supreme court has held that the purpose of the Act “is to aid law enforcement by
       facilitating ready access to information about sex offenders and, therefore, to protect the
       public” and that “[t]his is obviously a legitimate state interest.” Id. at 585. Defendant does not
       dispute the legitimacy of the State’s interest in protecting the public from sex offenders.
       Rather, defendant argues that, as applied to him, the Act’s requirement that he register as a sex
       offender for committing the “minor” 2014 felony theft after having committed the attempted
       criminal sexual assault in 1983 bears no reasonable relationship to the Act’s purpose, where his
       history of nonviolent and nonsexual offenses (other than the 1983 conviction) and the
       circumstances of the 2014 felony theft do not indicate he is at risk of committing another sex
       offense.
¶ 24       We disagree. Defendant’s lengthy criminal history from 1983 to 2014, including attempted
       criminal sexual assault in 1983; possession of a controlled substance in 1993, 1996, 2005, and
       2007; violation of an order of protection in 1999; retail theft in 1999 and 2000; possession of a
       stolen vehicle in 2000; and theft in 2004, coupled with his felony conviction for theft in this
       case in 2014, shows his general tendency to recidivate, i.e., to return to a habit of criminal
       behavior. One of defendant’s prior criminal behaviors was for attempted criminal sexual
       assault, which is currently defined as a sex offense under the Act. See 730 ILCS 150/2(B)
       (West 2012). Defendant’s sex offense was committed more than 30 years ago, in 1983, prior to
       the enactment of the Act’s registration requirement, but his recent felony theft conviction in
       this case came in 2014, after the Act’s enactment. Under section 3(c)(2.1) of the Act, as
       amended in 2011, his 2014 felony theft conviction now requires him to register as a sex
       offender for committing the 1983 attempted criminal sexual assault. Even though the 2014
       felony theft was nonviolent and nonsexual (“minor” according to defendant), it still exhibited

                                                   -5-
       (along with defendant’s other crimes committed since 1983) his general tendency to return to
       his prior criminal behavior, and as discussed, one of those prior criminal behaviors involved a
       sex offense. The legislature reasonably could determine that where, as here, defendant has
       committed a sex offense in the past for which he was not then required to register and has
       shown a recent, general tendency to recidivate by committing a new felony since the
       amendment of the Act in 2011, he poses the potential threat of committing a new sex offense in
       the future. Such a threat is magnified in the instant case, where defendant has committed no
       less than 11 crimes (6 felonies and 5 misdemeanors), in addition to the 2014 felony theft at
       issue here, since his attempted criminal sexual assault in 1983. The Act’s requirement that
       defendant register as a sex offender for committing the 2014 felony theft after having
       committed the 1983 attempted criminal sexual assault is a reasonable method for
       accomplishing the desired legislative objective of protecting the public from sex offenders.
       Accordingly, the Act as applied to defendant satisfies the rational basis test and is
       constitutional, and therefore, defendant’s as-applied due process challenge to the Act fails.
¶ 25       Next, defendant contends section 3(c)(2.1) of the Act violates the ex post facto clauses of
       the United States and Illinois constitutions by imposing a new and ongoing punishment (the
       registration requirement) for the attempted criminal sexual assault offense he committed more
       than 30 years ago.
¶ 26       The ex post facto clauses in the United States and Illinois Constitutions prohibit the
       retroactive application of laws inflicting greater punishment than the law in effect at the time a
       crime was committed. People v. Fredericks, 2014 IL App (1st) 122122, ¶ 54. Whether a law
       constitutes “punishment” or not hinges on whether the legislature intended the law to establish
       civil proceedings or impose punishment. Id. Even where the legislative intent was to enact a
       civil regulatory scheme instead of a punitive scheme, the law may violate the ex post facto
       clauses when the clearest proof shows it is so punitive, either in purpose or effect, as to
       constitute punishment. Id.
¶ 27       The Illinois Supreme Court “has consistently held that the Act’s registration requirement is
       not a punishment.” People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 207 (2009) (citing In re
       J.W., 204 Ill. 2d at 75, Malchow, 193 Ill. 2d at 424, and People v. Adams, 144 Ill. 2d 381,
       386-90 (1991)). Defendant argues that we should disregard this precedent and look to Kennedy
       v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963), which sets forth the following seven
       factors to determine whether an ostensibly civil statute has a punitive effect: (1) whether the
       sanction involves an affirmative disability or restraint, (2) whether the sanction historically has
       been regarded as punishment, (3) whether the sanction applies only on a finding of scienter, (4)
       whether operation of the sanction promotes retribution and deterrence, (5) whether the
       behavior to which the sanction applies is already a crime, (6) whether an alternative purpose to
       which the sanction may rationally be connected is assignable to it, and (7) whether the sanction
       appears excessive in relation to the alternative purpose assigned. Fredericks, 2014 IL App (1st)
       122122, ¶ 58 (applying Mendoza-Martinez factors).
¶ 28       Defendant contends that, applying the Mendoza-Martinez factors, we should find that the
       registration requirement is a punishment and that the Act therefore violates the ex post facto
       clauses by retroactively imposing the registration requirement upon him for a crime (attempted
       criminal sexual assault) committed more than 30 years ago. “We, however, are bound by the
       decisions of the Illinois Supreme Court” that have held that the registration requirement is not


                                                    -6-
       a punishment and, thus, that the Act does not violate the ex post facto clauses. People v. Jenk,
       2016 IL App (1st) 143177, ¶ 26.
¶ 29       Further, we note that in considering an ex post facto challenge to the Sex Offender and
       Child Murderer Community Notification Law (Notification Law) (730 ILCS 152/101 et seq.
       (West 1998)), which requires the Illinois State Police to maintain a sex offender database to
       identify sex offenders and make information about them available to certain specified persons,
       the Illinois Supreme Court in Malchow expressly considered the Mendoza-Martinez factors.
       Malchow, 193 Ill. 2d at 421-24. The Illinois Supreme Court concluded that the
       Mendoza-Martinez factors did not weigh in favor of a conclusion that the Notification Law
       constituted punishment, and thus, the ex post facto claim failed. Id. at 424.
¶ 30       In Fredericks, the appellate court considered an ex post facto argument regarding the Act at
       issue here and examined the Mendoza-Martinez factors. The appellate court held that
       Malchow’s analysis of the Mendoza-Martinez factors with regard to the Notification Law also
       applies to the Act at issue here and concluded that the sex offender registration is not
       punishment and, thus, that the Act does not violate the ex post facto clauses. Fredericks, 2014
       IL App (1st) 122122, ¶¶ 58-61. We adhere to Fredericks and reject defendant’s ex post facto
       claim.
¶ 31       Next, defendant contends the trial court improperly elevated his theft conviction from a
       Class A misdemeanor to a Class 4 felony and then improperly imposed an “enhanced”
       three-year sentence on him as a Class 4 felony offender, meaning the court imposed a lengthier
       sentence based on the higher classification of the offense. Section 16-1(b)(1) of the Criminal
       Code of 2012 provides that “[t]heft of property not from the person and not exceeding $500 in
       value is a Class A misdemeanor.” 720 ILCS 5/16-1(b)(1) (West 2012). However, defendant
       here was expressly charged by indictment with theft after having “been previously convicted
       of the offense [of] retail theft.” Therefore, defendant’s theft conviction was elevated to a Class
       4 felony offense pursuant to section 16-1(b)(2) of the Criminal Code of 2012, which states in
       pertinent part, “A person who has been convicted of theft of property not from the person and
       not exceeding $500 in value who has been previously convicted of any type of theft *** is
       guilty of a Class 4 felony.” 720 ILCS 5/16-1(b)(2) (West 2012). As a Class 4 felony offender,
       defendant was subject to a one- to three-year term of imprisonment. See 730 ILCS
       5/5-4.5-45(a) (West 2012).
¶ 32       Defendant contends he should not have been given an enhanced three-year sentence as a
       Class 4 felony offender because the State failed to comply with section 111-3(c) of the Code of
       Criminal Procedure of 1963 (Code), which provides:
                “When the State seeks an enhanced sentence because of a prior conviction, the charge
                shall also state the intention to seek an enhanced sentence and shall state such prior
                conviction so as to give notice to the defendant. However, the fact of such prior
                conviction and the State’s intention to seek an enhanced sentence are not elements of
                the offense and may not be disclosed to the jury during trial unless otherwise permitted
                by issues properly raised during such trial. For the purposes of this Section, ‘enhanced
                sentence’ means a sentence which is increased by a prior conviction from one
                classification of offense to another higher level classification of offense set forth in
                Section 5-4.5-10 of the Unified Code of Corrections (730 ILCS 5/5-4.5-10); it does not
                include an increase in the sentence applied within the same level of classification of
                offense.” 725 ILCS 5/111-3(c) (West 2012).

                                                   -7-
¶ 33        Defendant argues that the indictment failed to comply with section 111-3(c) because it did
       not expressly state the intention to seek the enhanced three-year sentence for a Class 4 felony,
       and thus, defendant contends we should reduce his theft conviction to a Class A misdemeanor
       and remand his case for resentencing. The State counters that defendant has failed to show any
       prejudice by the alleged defect in the indictment.
¶ 34        The timing of the challenge to the indictment determines whether defendant must show he
       was prejudiced by the defect in the charging instrument. People v. Stephenson, 2016 IL App
       (1st) 142031, ¶ 18. “If an indictment or information is challenged in a pretrial motion, it must
       strictly comply with the pleading requirements of section 111-3.” (Internal quotation marks
       omitted.) Id. However, if the defendant challenges the sufficiency of the charging instrument
       for the first time on appeal, he must show he was prejudiced by the defect in the indictment. Id.
¶ 35        Defendant here challenges the sufficiency of the indictment under section 111-3(c) for the
       first time on appeal and, thus, must show he was prejudiced thereby, i.e., that the indictment
       failed to notify him that he was being charged with a Class 4 felony theft. See People v.
       Jameson, 162 Ill. 2d 282, 290, 291 (1994) (holding that “[s]ection 111-3(c) ensures that a
       defendant receives pretrial notice that the State is charging the defendant with a higher
       classification of offense because of a prior conviction” and that “[t]he legislature enacted
       section 111-3(c) to ensure that a defendant received notice, before trial, of the offense with
       which he is charged” (emphasis in original)).
¶ 36        Initially, we note that defendant makes no argument that he was not on notice before trial
       that he was being charged with a Class 4 felony theft. Nor could he make such an argument, as
       the indictment informed him that he was being charged with theft after having been previously
       convicted of retail theft. Only one offense level and sentencing range is allowed for a
       defendant charged with theft who has a prior conviction for retail theft: a Class 4 offense with
       a prison term of between one and three years. See 720 ILCS 5/16-1(b)(2) (West 2012); 730
       ILCS 5/5-4.5-45(a) (West 2012). Accordingly, as defendant was on notice before trial that he
       was being charged with Class 4 felony theft subject to a potential three-year term of
       imprisonment, his challenge to the sufficiency of the indictment fails.
¶ 37        Next, defendant argues that the trial court erred in its assessment of certain fines and fees.
       Defendant forfeited review by failing to object during sentencing. People v. Hillier, 237 Ill. 2d
       539, 544 (2010). We choose to review the issue as plain error under Illinois Supreme Court
       Rule 615(a).
¶ 38        First, defendant argues, and the State agrees, that the $250 DNA analysis fee was
       improperly imposed on him by the trial court and should be vacated because defendant is
       currently registered in the DNA database. See People v. Marshall, 242 Ill. 2d 285, 303 (2011).
       Accordingly, we vacate the $250 DNA analysis fee and direct the clerk of the circuit court to
       modify the fines and fees order accordingly.
¶ 39        Next, defendant argues the trial court improperly imposed a $50 fine on him pursuant to
       section 5-1101(c) of the Counties Code (55 ILCS 5/5-1101(c) (West 2012)). Section 5-1101(c)
       provides for defendant to be charged $50 after being found guilty of a felony. Defendant was
       convicted of a felony, and therefore we affirm the $50 fine pursuant to section 5-1101(c).
¶ 40        Next, defendant argues, and the State agrees, that he is entitled to (1) a $15 presentence
       incarceration credit to be applied to the $15 State Police operations fine and (2) a $50
       presentence incarceration credit to be applied to the $50 court system fine. Thus, we direct the
       clerk of the circuit court to modify the fines and fees order to reflect a reduction of defendant’s

                                                    -8-
       fines by a total of $65. See section 110-14(a) of the Code (725 ILCS 5/110-14(a) (West 2012)
       (providing that a defendant who is assessed a fine is allowed a credit of $5 for each day he was
       in custody on a bailable offense for which he did not post bail)).
¶ 41       Finally, defendant contends the $190 fee imposed on him for the filing of a felony
       complaint is actually a fine subject to the $5 per day presentence incarceration credit. The $5
       per day presentence incarceration credit applies to “fines,” which are pecuniary punishments
       imposed as part of a criminal sentence. People v. Tolliver, 363 Ill. App. 3d 94, 96-97 (2006).
       The $5 per day presentence incarceration credit does not apply to “fees.” Id. at 96. A “fee” “is
       a charge for labor or services, and is a collateral consequence of the conviction which is not
       punitive, but instead, compensatory in nature.” Id. at 97.
¶ 42       In Tolliver, we held that the charge imposed on a defendant for the filing of a felony
       complaint is a fee not a fine, and therefore, the $5 per day presentence incarceration credit
       provided for in section 110-14(a) of the Code does not apply. Id. Accordingly, we affirm
       defendant’s $190 fee for the filing of the felony complaint.
¶ 43       For all the foregoing reasons, we affirm the judgment of the circuit court and direct the
       clerk of the circuit court to modify the fines and fees order pursuant to Illinois Supreme Court
       Rule 615(b)(1).

¶ 44      Affirmed as modified.




                                                  -9-